Citation Nr: 0936497	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-24 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, and 
if so, whether service connection is warranted.

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from September 1969 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
that declined to reopen the Veteran's previously denied claim 
of entitlement to service connection for PTSD, and denied 
service connection for a foot disability and glaucoma.  By an 
August 2006 statement of the case, the RO declined to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for hypertension.

In this decision, the Board is reopening the claim for 
service connection for PTSD on the basis of new and material 
evidence.  However, the Board will then remand this claim, as 
well as the claims for service connection for hypertension, 
glaucoma, and a foot disability, to the RO via the Appeals 
Management Center (AMC) for further development before 
readjudicating the claims on the underlying merits - i.e., 
on a de novo basis.

At his August 2007 Decision Review Officer (DRO) hearing, the 
Veteran's representative stated that the Veteran wished to 
withdraw his claim for an increased rating for Type II 
diabetes mellitus.  As this statement indicating his 
intention to withdraw his appeal as to the issue of 
entitlement to an increased rating for diabetes mellitus, 
once transcribed, satisfies the criteria for withdrawal of an 
appeal, the appeal concerning that issue is considered 
withdrawn, and the Board has no jurisdiction to review the 
issue.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008); see Tomlin v. Brown, 5 Vet. App. 
355 (1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the 
Veteran's claims for service connection for PTSD and 
hypertension.  The RO sent him a letter in January 2003 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.

2.  Additional evidence pertaining to the claim of 
entitlement to service connection for PTSD received since the 
January 2003 decision is not duplicative or cumulative of 
evidence previously considered and relates to an 
unestablished fact necessary to substantiate this claim.

3.  Since the January 2003 decision, the evidence received 
with respect to the claim for service connection for 
hypertension is new, in that it was not previously considered 
by decision makers.  The evidence, however, is largely 
cumulative, and not material, as it does not raise a 
reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran has been diagnosed with PTSD that is 
medically attributed to a stressor he experienced during his 
service.


CONCLUSIONS OF LAW

1.  The RO's January 2003 decision denying service connection 
for PTSD and hypertension is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

4.  PTSD was incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

As the Board, by this decision, is granting the Veteran's 
claim for service connection for PTSD, the Board concludes 
that a discussion as to whether VA met its requirements to 
notify and assist the Veteran with respect to this claim is 
not necessary, as any defect in the duty to notify or assist 
was not prejudicial to the Veteran's claim.

With respect to the application to reopen the claim of 
entitlement to service connection for hypertension, notice 
was provided to the appellant in January 2005, prior to the 
initial AOJ decision on the issue in August 2006.  The 
content of the notice fully complies with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The claim was subsequently readjudicated 
after providing the appellant with an opportunity to respond 
to the notice.  Furthermore, the appellant was told it was 
his responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claim.  However, given that the claim to reopen is being 
denied, any question as to the appropriate disability rating 
or effective date for a grant of service connection is moot, 
and there can be no failure to notify prejudice to the 
Veteran. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the appellant in 
January 2005.  This notice not only told the appellant what 
constitutes new and material evidence but also advised him of 
the reasons for the previous denial of his claim for service 
connection for hypertension and what evidence was needed in 
order to be considered new and material.  The appellant has 
been given ample time to respond to that notice and provide 
evidence that relates to the previously unestablished facts.  

For these reasons, the Board finds that the appellant will 
not be prejudiced by the adjudication of his claim at this 
time.  The appellant either had actual knowledge or a 
reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
appellant was provided notice of the missing elements and 
subsequent adjudication. Accordingly, the Board finds that 
any error in the notices provided to the appellant on his 
claim has not affected the essential fairness of the 
adjudication.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted evidence in connection with his claim that shows he 
understood the need to provide VA with information and 
evidence to support his claim.  As such, the Board finds that 
any defects in the notice given to the appellant relating to 
his claim are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all records identified by the appellant.  The 
appellant's service records are in the claims file.  VA 
treatment records are in the record.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  Thus, VA has made every reasonable 
effort to obtain all records relevant to the appellant's 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008). Since the 
appellant has failed to submit new and material evidence to 
reopen his claim for service connection for hypertension, VA 
was not obligated to provide a medical opinion.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

New and Material Evidence 

The Veteran's claims for service connection for PTSD and 
hypertension were previously denied in a January 2003 rating 
decision.  A finally adjudicated claim is an application that 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the January 2003 
decision became final because the appellant did not file a 
timely appeal.

The claims for service connection for PTSD and hypertension 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant 
filed this application to reopen his claims in July 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).


A.  PTSD

The RO denied the Veteran's claim for service connection for 
PTSD because at the time of the January 2003 decision, there 
was no competent evidence establishing that the Veteran had a 
current PTSD diagnosis.  

Evidence received since the January 2003 denial consists of:  
the Veteran's personnel file, VA medical reports, the 
Veteran's response to a PTSD stressor questionnaire, the DRO 
hearing transcript, and the Veteran's lay statements.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, has not before 
been considered.  The VA medical report dated December 2004 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, the report provides the Veteran with a clinical 
diagnosis of PTSD in accordance with DSM-IV.  And as 
indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108.  

B.  Hypertension

The RO denied the Veteran's claim for service connection for 
hypertension because at the time of the January 2003 
decision, although there was a diagnosis of  hypertension of 
record, there was no competent evidence relating the 
Veteran's hypertension to his active service, including to 
his service-connected diabetes mellitus.  

Additional evidence received since the January 2003 denial 
includes clinical records dated from August 2003 to February 
2008, which show periodic treatment for and notations 
regarding hypertension.  Those records do not relate the 
Veteran's hypertension to his active service, including to 
his service-connected diabetes mellitus.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his hypertension 
developed as a result of his service-connected diabetes 
mellitus.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
Veteran received treatment for hypertension, those records do 
not show that the Veteran's hypertension was incurred or 
aggravated as a result of his period of active service, 
including as a result of his service-connected diabetes 
mellitus.  Accordingly, they are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim for service connection for hypertension.  The claim for 
service connection therefore cannot be reopened on the basis 
of that evidence.  38 C.F.R. § 3.156(a).  The evidence at the 
time of the previous final denial showed that the Veteran had 
hypertension.  Accordingly, the new evidence showing only 
that the Veteran has continued to receive treatment for this 
disability does not relate to any unestablished facts 
necessary to substantiate the claim.  38 C.F.R. § 3.303.  

Neither may the claim for service connection be reopened on 
the basis of the statements submitted by the Veteran.  The 
Veteran's statements are new but not material.  The Veteran, 
as a layperson without ostensible medical expertise, is not 
competent to opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can attest to the symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to determine that his hypertension was 
incurred as a result of service, including as a result of his 
diabetes mellitus.  Additionally, the Veteran's statements 
are mainly cumulative of those considered at the time of the 
last final decision on this issue.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for hypertension that was 
not before the RO in January 2003, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The Board finds that new and 
material evidence has not been submitted.  The new evidence 
does not show that the Veteran's hypertension was incurred or 
aggravated during his period of active service, or as a 
result of a service-connected disability.  Therefore, the new 
evidence is not material.  Thus, the claim for service 
connection for hypertension is not reopened and the benefits 
sought on appeal remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2008).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events. 
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence. 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Veteran's service personnel records reveal that he 
received awards and medals consistent with service in support 
of the Vietnam War.  However, those awards are not indicative 
of participation in combat.  Thus, his reported PTSD 
stressors must be verified in order for service connection 
for PTSD to be warranted.  

The Veteran's service medical records are negative for 
evidence of any chronic psychiatric disability during 
service.  His psychiatric evaluation at separation from 
service was normal.

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder that initially 
manifested in service.  He asserts that multiple in-service 
incidents resulted in chronic nightmares, sleeplessness, 
anxiety, depression, feelings of guilt, and a variety of 
other symptoms.  In written statements submitted in support 
of his claim, he described several incidents involving the 
combat-related deaths of fellow servicemen during the Vietnam 
War.  One of these deaths has been verified.

Post-service treatment records show that the Veteran was 
diagnosed with PTSD in 2004.  A June 2006 letter from the 
Veteran's treating psychologist relates the Veteran's PTSD 
diagnosis to stressors to which the Veteran was exposed while 
stationed in Vietnam during the Vietnam War.


Because the Veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that it is 
at least as likely as not that the Veteran's PTSD is due to a 
verified stressor event during his service.  After examining 
the entire evidentiary record, the Board finds the evidence 
to be persuasive in that the Veteran has PTSD as a result of 
his in-service stressors.

Under the circumstances, and with resolution of reasonable 
doubt in the Veteran's favor, the Board concludes that 
service connection for PTSD is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD has been 
received.  

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for hypertension has not 
been received.  The claim is therefore denied.

Service connection for PTSD is granted.




REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a foot 
disability and glaucoma.

The Veteran seeks service connection for a foot disability 
secondary to his service-connected Type II diabetes mellitus.  
Upon a review of the Veteran's service treatment records 
(STRs), the Board finds that at the Veteran's July 1969 
enlistment examination, the examiner noted that the Veteran 
had pes planus of his feet.  The Veteran did not receive 
treatment for his feet during service.  The Veteran's 
separation examination in February 1972 indicates that the 
Veteran's feet were normal.

When no pre-existing disorder is noted upon entry into 
service, the Veteran is presumed to have been in sound 
condition when entering service and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.  
See also Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

That said, however, according to 38 C.F.R. § 3.303(c), in 
regards to pre-service disabilities noted in service, there 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established no additional or confirmatory 
evidence is necessary.  Section 3.303(c) goes on to indicate 
this determination includes situations where the 
manifestation of symptoms of chronic disease from the date of 
enlistment, or so close thereto, that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  

If a pre-existing disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  But the regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id., at 
(b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

The Veteran was provided a VA examination in August 2004.  
The VA examiner did not review the claims file and did not 
provide an opinion on the etiology of the Veteran's foot 
condition.  Thus, the evidence currently on file is 
insufficient to make a decision on the claim, in that a 
medical opinion is needed to determine the etiology of the 
Veteran's pes planus, and, in particular, the odds he 
developed this condition while in the military.  But even if 
the condition pre-existed his military service, there needs 
to be some medical indication of whether there is additional 
disability from aggravation during service by a superimposed 
condition.  The examiner should address both theories of 
service connection, direct incurrence and possible 
aggravation of a pre-existing condition.

Additionally, the Board finds that the Veteran may not be 
asserting a claim for service connection for a foot condition 
based on his pes planus, but may instead be asserting a 
neurological disability of his feet.  Post-service, at his 
DRO hearing, the Veteran stated that he has to wear a foot 
brace, and has stabbing pains in both of his legs and feet.  
The DRO stated that this condition "sounds a lot like 
peripheral neuropathy."  The Veteran stated his doctors have 
verbally told him that his peripheral neuropathy is related 
to his service-connected Type II diabetes mellitus.  
Therefore, an opinion regarding the etiology of the current 
neurological condition of his feet is also needed before the 
Board may make an informed decision concerning this claim for 
service connection for a foot condition.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Furthermore, the Veteran asserts that his foot condition was 
caused or aggravated by his already service-connected Type II 
diabetes mellitus.  See 38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In cases, as here, 
involving a claim for secondary service connection, medical 
evidence is required to establish the link between the 
claimed disability and the service-connected disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513 (1995); Jones v. Brown, 7 Vet. App. 
134 (1994).  The Veteran has not been provided a VA 
compensation examination for a medical nexus opinion 
concerning the etiology of his foot condition - including 
specifically in terms of whether it is proximately due to, 
the result of, or chronically aggravated by his already 
service-connected Type II diabetes mellitus.  So this opinion 
is needed to fairly decide his appeal.

In regards to the Veteran's claim for service connection for 
glaucoma, the Veteran asserts that his glaucoma was caused or 
aggravated by his already service-connected Type II diabetes 
mellitus.  See 38 C.F.R. § 3.310 (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Veteran has not been 
provided a VA compensation examination for a medical nexus 
opinion concerning the etiology of his glaucoma - including 
specifically in terms of whether it is proximately due to, 
the result of, or chronically aggravated by his already 
service-connected Type II diabetes mellitus.  In July 2004, 
the Veteran was afforded a VA examination.  The VA examiner 
did not address whether the Veteran's glaucoma was aggravated 
by his service-connected Type II diabetes mellitus.  
Additionally, the VA examiner did not review the claims file.  
The Veteran's representative indicated in the August 2009 
appellant's brief that the examination was inadequate since 
the examiner did not review the claims file or provide an 
appropriate opinion.  Therefore, the Veteran must be provided 
a new examination before the Board can adjudicate this claim.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513 (1995); Jones v. Brown, 7 Vet. App. 
134 (1994).  

Additionally, the Veteran must be sent a letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
insofar as notifying the Veteran of all elements of his 
claims for service connection for glaucoma and a foot 
disability, including concerning the downstream effective 
dates.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice 
letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), in 
terms of apprising the Veteran of all 
elements of his claims for service 
connection for glaucoma and a foot 
disability, including concerning the 
downstream effective dates.

2.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether he 
clearly and unmistakably had pes planus 
prior to beginning his military service 
on September 3, 1969.  In determining 
whether the Veteran had pes planus 
prior to his separation from service, 
the examiner should reconcile his or 
her conclusion with the finding of 
"normal" feet at the time of the 
Veteran's separation from service.  
If the examiner determines that the 
Veteran did have pes planus prior to 
his entry into service, the examiner 
must indicate whether this pre-existing 
disability clearly and unmistakably 
was not aggravated during or by the 
Veteran's military service beyond the 
conditions' natural progression, 
including by superimposed disease or 
injury, keeping in mind that his 
military service ended on March 31, 
1972.

If, on the other hand, it is determined 
the Veteran did not have this condition 
prior to beginning his military 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that his pes planus is 
attributable to his military service.

Additionally, the examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
the Veteran has any foot condition that 
is proximately due to, the result of, 
or chronically aggravated by the 
already service-connected Type II 
diabetes mellitus.  In this regard, the 
examiner should consider the Veteran's 
statements regarding the possible 
neurological manifestations of his 
diabetes mellitus.

The examiner must provide the rationale 
for each opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

3.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining whether it is at least as 
likely as not (50 percent probability or 
greater) that his glaucoma is 
attributable to his military service, 
and in particular whether it is at least 
as likely as not the glaucoma is 
proximately due to, the result of, or 
chronically aggravated by the already 
service-connected Type II diabetes 
mellitus.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

4.  Then readjudicate the claims in light 
of the additional evidence.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


